Citation Nr: 0602493	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to chondromalacia, right, and patellar 
tendonitis, claimed as residuals, damaged tendons, right 
knee.

2.  Entitlement to service connection for status post open 
reduction and internal fixation, right ankle, claimed as 
residuals, damaged tendons, right ankle.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1981 to November 
1984, and active duty for training (ACDUTRA) from February 
10, 1995 to February 26, 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims of 
entitlement to service connection for "status post open 
reduction and internal fixation, right ankle (claimed as 
residuals, damaged tendons, right ankle), chondromalacia, 
right," patellar tendonitis (claimed as residuals, damaged 
tendons, right knee), and HIV.  

The Board notes that in June 2005, the RO denied claims of 
entitlement to service connection for Hepatitis C, 
depression, and migraine headaches, with all claims to 
include as secondary to HIV.  A timely notice of disagreement 
was received, and in August 2005 a statement of the case was 
issued.  However, a substantive appeal has not yet been 
received, and the Board does not have jurisdiction over these 
issues at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2005).

In May 2002, the veteran was afforded a hearing before Holly 
E. Moehlmann, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to service connection for status 
post open reduction and internal fixation, right ankle, and 
HIV, are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.
FINDING OF FACT

The veteran has patellar femoral syndrome of the right knee 
that is related to his service.


CONCLUSION OF LAW

The veteran's patellar femoral syndrome of the right knee is 
the result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for a 
right knee disability.  He claims, in part, that an April 
1998 motor vehicle accident (MVA) aggravated his right knee 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

The veteran's service records show that between June 1983 and 
October 1984, he was treated for right knee pain on a number 
of occasions.  The assessments included "patellar pain 
syndrome/chondromalacia," rule out meniscal strain, and 
patellar tendonitis.  The veteran's separation examination 
report notes problems with the right knee.

As for the post-service evidence, a statement from Jonathan 
E. Rohrs, M.D., dated in May 2001, states that the veteran 
had previous injuries to the right knee that were aggravated 
by an auto accident in April 1998.  He states that the 
veteran has chronic tendonitis of the right knee.  

Private medical reports show that in April 1988, the veteran 
was in a MVA and that he underwent an open reduction, 
internal fixation, fracture of the medial malleolus, right 
ankle, and fracture of the distal fibula, right ankle.  In 
September 1989, he under went hardware removal.  

A VA X-ray report for the right knee, dated in January 2004, 
contains an impression noting a well-preserved joint space 
with no evidence of fracture or dislocation, and no gross 
soft tissue calcifications or ossifications.  

A VA joints examination report, dated in July 2004, shows 
that the final diagnoses included patellar femoral syndrome, 
right knee.  The examiner essentially stated that it was more 
likely than not that the veteran's current knee symptoms were 
related to his service.  

In summary, the veteran's service medical records show that 
he was treated for right knee symptoms on a number of 
occasions, and that right knee problems were noted on his 
separation examination report.  A VA examiner has associated 
the veteran's patellar femoral syndrome, right knee, with his 
service.  Dr. Rohr's May 2001 opinion also associates the 
veteran's right knee symptoms with his service.  In summary, 
these two opinions link the veteran's current right knee 
disorder to his service, and there is no competent 
countervailing evidence of record.  Given the foregoing, the 
Board finds that the evidence is at least in equipoise.  
Service connection is therefore granted for patellar femoral 
syndrome, right knee.
 
As a final matter, there has been a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a.  

In this case, in a letter, dated in February 2004, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, the Board finds that 
a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for patellar femoral syndrome, right knee 
is granted.

.  
REMAND

The claims files contain a number of medical reports in which 
the veteran has reported that he is receiving disability 
benefits from the Social Security Administration (SSA).  See 
e.g., reports from Sandra J. Bondelier, LISW, dated in 
January 2003; VA progress notes, dated in April 2003 and 
January 2004.  The SSA's records are not currently associated 
with the claims files.  The administrative decision by SSA, 
along with the medical evidence relied upon, must be obtained 
and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, with regard to the claim for service 
connection for status post open reduction and internal 
fixation, right ankle, it does not appear that the Board's 
instructions in its November 2003 remand were fully carried 
out.  Specifically, in its November 2003 Remand, the Board 
directed that the veteran should be afforded an orthopedic 
examination, and that:  the examiner is asked to state in the 
evaluation report that he/she has reviewed the claims file.  
See also RO's March 2004 examination request.  However, a 
review of the VA examination report, dated in July 2004, 
shows that the examiner did not indicate whether or not the 
claims file had been reviewed.  On remand, the veteran should 
be afforded another examination.  The examiner should be 
instructed to provide a complete rationale for any opinion 
expressed.

With regard to the claim for HIV, the veteran asserts that he 
was infected during his ACUDTRA in February 1995, during 
which time he was sent to Guatemala.  Specifically, he argues 
that he incurred HIV as a result of inoculations for ACDUTRA, 
as well as scrapes and abrasions sustained during that duty.  
He has denied any other relevant risk factors.  See e.g., 
April 2003 VA progress note.  

With regard to the claim for HIV, the veteran's personnel 
file is not of record.  On remand, the RO should attempt to 
obtain the veteran's personnel file.  In addition, the 
veteran has not yet been afforded a VA examination, and an 
etiological opinion has not been obtained.  The Court has 
stated that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  On remand, after all relevant records 
have been obtained, the veteran should be afforded the 
appropriate examination, to include an etiological opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.  

2.  The RO should obtain the veteran's 
personnel file.
 
3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an 
orthopedic examination (joints) with 
regard to the claimed right ankle 
disability.  The claims folder must be 
sent to the examiner for review, and the 
examiner must state in the evaluation 
report that he/she has reviewed the 
claims file.  The examination should 
include all indicated diagnostic studies.  
The examiner should answer the following 
questions:

(a) What is the etiology of any and all 
current right ankle disorder(s)?  Is it 
at least as likely as not (i.e, a 
likelihood of 50 percent or more) that 
the current right ankle disorder(s) is 
(are) a residual of the injury sustained 
in April 1988?  Is it at least as likely 
as not (i.e, a likelihood of 50 percent 
or more) that the current right ankle 
disorder(s) is (are) related to, or the 
residual of, complaints of right ankle 
pain and assessment of Achilles 
tendonitis shown in service in January 
1982?  The examiner should provide a 
complete rationale for any opinion 
expressed.

4.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to obtain an 
opinion on the etiology and date of onset 
of the veteran's HIV.  The claims folder 
must be sent to the examiner for review, 
and the examiner must state in the 
evaluation report that he/she has 
reviewed the claims file.  The examiner 
should elicit a history from the veteran 
regarding his possible exposure to this 
illness.  The examiner should offer a 
medical opinion as to whether it at least 
as likely as not (i.e, a likelihood of 50 
percent or more) that the veteran's HIV 
is related to any incident of his active 
military service, or ACDUTRA in February 
1995.  The examiner should provide a 
complete rationale for any opinion 
expressed.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


